
	
		I
		111th CONGRESS
		2d Session
		H. R. 5833
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Deutch (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Ackerman,
			 Mr. Burton of Indiana, and
			 Mr. Klein of Florida) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require
		  issuers to make disclosures related to Iranian investments, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Transparency and Accountability Act of
			 2010 or the ITA Act of
			 2010.
		2.Disclosures
			 required
			(a)In
			 generalSection 13 of the
			 Securities Exchange Act of 1934 is amended by adding at the end the following
			 new subsection:
				
					(m)Disclosure of
				Iranian investments
						(1)General
				disclosure requiredEach issuer required to file an annual or
				quarterly report under subsection (a) shall include with such report a
				statement of whether, during the period since the issuer made the last such
				report, the issuer, or any subsidiary or affiliate of the issuer—
							(A)engaged in any
				activity that is a covered activity;
							(B)knowingly engaged in an activity described
				under section 104(c)(2) of the Comprehensive Iran Sanctions, Accountability,
				and Divestment Act of 2010 or knowingly violated regulations prescribed under
				section 104(d)(1) or 104(e)(1) of such Act; or
							(C)has had any ties to a company designated by
				the Secretary of the Treasury or the Secretary of State under Executive Order
				13382 for contributing or supporting the proliferation activities of
				Iran.
							(2)Specific
				disclosure requiredIf the
				issuer, or any subsidiary or affiliate of the issuer, reports under paragraph
				(1)(A) that it has engaged in any activity that is a covered activity, then
				with respect to each such activity that is a covered entity, the issuer shall
				include with the statement described under paragraph (1) a detailed description
				of each such activity, including—
							(A)the nature and extent of such
				activity;
							(B)the revenues and
				profits, if any, attributable to such activity; and
							(C)whether the issuer, or the subsidiary or
				affiliate of the issuer, as applicable, intends to continue such
				activity.
							(3)Investigation of
				disclosuresWith respect to
				any issuer that, in a statement described under paragraph (1), states that the
				issuer, or any subsidiary or affiliate of the issuer, engaged in any activity
				that is a covered activity, the President shall carry out an investigation upon
				receipt of such report to determine if the issuer, or the subsidiary or
				affiliate of the issuer, should be subject to sanctions under section 5 of the
				Iran Sanctions Act of 1996.
						(4)Public
				disclosure of informationWith respect to any information
				received by the Commission pursuant to paragraph (1) or (2), the Commission
				shall—
							(A)make such
				information available to the public, including on a dedicated location on the
				Commission’s website that lists all issuers from which the Commission received
				information pursuant to paragraph (1) or (2);
							(B)provide a copy of
				such information to the Secretary of State;
							(C)provide a copy of
				such information to the Secretary of the Treasury;
							(D)provide a copy of such information to the
				Administrator of the General Services Administration; and
							(E)provide a copy to the Committees on Foreign
				Affairs and Financial Services of the House of Representatives and the
				Committees on Foreign Relations and Banking, Housing, and Urban Affairs of the
				Senate.
							(5)Covered activity
				definedFor purposes of this subsection, the term covered
				activity means an activity is of a type and involving an amount that
				could subject the issuer, or the subsidiary or affiliate of the issuer, as
				applicable, to sanctions under section 5 of the Iran Sanctions Act of
				1996.
						(6)SunsetThe provisions of this subsection shall
				terminate on the date on which the President certifies to Congress that—
							(A)the Government of
				Iran has ceased providing support for acts of international terrorism and no
				longer satisfies the requirements for designation as a state sponsor of
				terrorism under—
								(i)section 6(j)(1)(A)
				of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A));
								(ii)section 40(d) of
				the Arms Export Control Act (22 U.S.C. 2780(d)); or
								(iii)section 620A(a)
				of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)); and
								(B)Iran has ceased
				the pursuit, acquisition, and development of nuclear, biological, and chemical
				weapons and ballistic missiles and ballistic missile launch
				technology.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect with
			 respect to reports required to be filed with the Securities and Exchange Act
			 after the end of the 90-day period beginning on the date of the enactment of
			 this Act.
			
